TANG, Circuit Judge,
specially concurring:
I concur that A.R.S. § 13-611(B) does not violate Gray’s equal protection rights. See Michael M. v. Superior Court of Sonoma County, 450 U.S. 464, 101 S.Ct. 1200, 67 L.Ed.2d 437 (1981). I also concur that the conviction for second degree rape cannot stand and agree that the writ of habeas corpus as to that charge should be granted. I do not, however, go as far as my brother McNichols and hold the failure to charge second degree rape in the information a per se sixth amendment violation. Although the information may be the primary charging paper, an accused who, for example, is notified of the charges by complaint and arrest warrant or by a bill of particular would be adequately apprised of the accusations for due process purposes. On the facts of this case, however, I find Gray’s conviction on the second degree rape charge a violation of due process. The question is whether the accused was taken by surprise. My brother Duniway concludes on the record that the accused was shown to have adequate notice of the possible charge against him. I disagree.
The accused’s probing as to the age of the victim may have been relevant to a defense against the second degree charge but it is equally relevant to showing the victim to be of a sufficient age to give consent as a defense against the forcible (first degree) rape charge. Thus it seems to me fundamentally unfair and a denial of due process that in presenting a defense of consent to a forcible rape charge, a defendant virtually convicts himself of a statutory rape with which he is not formally charged and as to which the prosecutor during trial is ostensibly not trying the defendant. Indeed, the prosecutor in his opening statement told the jury that the state would prove beyond a *575reasonable doubt that the complainant “was forcibly raped by the defendant.” There was no intimation of a second degree charge until both sides had rested and instructions were to be given. That was the first time that the second degree charge was explicitly stated. The accused was ambushed.